ON MOTION
CLEVENGER, Circuit Judge.

ORDER

Richard Trice moves for reconsideration of the court’s February 2, 2001 order denying Trice’s motion for leave to proceed in forma pauperis in no. 01-5026.* The court considers whether Trice’s appeals should be dismissed for failure to pay the filing fee.
Trice is currently incarcerated. Under 28 U.S.C. § 1915(g), a prisoner is barred from proceeding in forma pauperis in a civil action or appeal of a judgment
if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent danger of serious physical injury.
See Green v. Nottingham, 90 F.3d 415 (10th Cir.1996).
In his motion for leave to proceed in forma pauperis, Trice states that he has brought twenty-five actions or appeals in a federal court while detained, and that sixteen of those actions or appeals were dismissed because they were frivolous, malicious or failed to state a claim upon which relief may be granted. Our review has confirmed that at least three actions were dismissed either as frivolous or for failure to state a claim upon which relief may be granted. Thus, Trice is barred by statute from proceeding in forma pauperis in his appeals.
In our February 2, 2001 order, we directed Trice to pay the filing fee by Febru*925ary 23, 2001. To date, the court has not received Trice’s filing fee for either of his appeals.
Accordingly,
IT IS ORDERED THAT:
(1) Trice’s motion for reconsideration is denied.
(2) Trice’s appeals are dismissed. The court will reinstate the appeals if the $100 filing fee for each appeal is received within 60 days.
(3) Each side shall bear its own costs.

 Trice also moves to have counsel appointed. This court has no procedures for the appointment of counsel.